     Case 2:17-cv-00393-AKK-CSC Document 62 Filed 05/06/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

TONY JAMES LEFLORE,                       )
                                          )
      Petitioner,                         )
                                          )
v.                                        ) Civil Action No.
                                          ) 2:17-cv-393-AKK-CSC
UNITED STATES OF AMERICA,                 )
                                          )
      Respondent.                         )

                          MEMORANDUM OPINION

      The magistrate judge entered a Report and Recommendation, recommending

that the 28 U.S.C. § 2255 motion filed by Tony James Leflore be denied. Doc. 59.

Leflore filed timely objections to the R&R. Doc. 60. Upon a de novo review of the

record, the court finds that the portions of the R&R to which Leflore objected are

free from factual and legal error and that the R&R is due to be adopted. For the most

part, Leflore’s objections merely restate arguments adequately and correctly

addressed in the R&R. However, brief discussion is warranted regarding certain

arguments raised in Leflore’s objections that are not mere reassertions of matters

already fully addressed in the R&R.

                                         I.

      Leflore’s § 2255 motion presented numerous claims of ineffective assistance

of counsel, all of which the magistrate judge’s R&R rejected as grounds for relief.
      Case 2:17-cv-00393-AKK-CSC Document 62 Filed 05/06/21 Page 2 of 5




In his objections, Leflore argues that the magistrate judge erred in applying “the

usual presumption of effectiveness” to his counsel. Allegedly, his counsel was

ineffective, as evidenced by his reprimand by the Alabama State Bar for violating

his fiduciary duty to other clients, and allegedly suffered from mental health

problems in 2017 (well after counsel represented Leflore) stemming, Leflore claims,

from the Alabama State Bar’s disciplinary action against counsel. Doc. 60 at 3–5.

      Notwithstanding events involving counsel that occurred after Leflore’s trial

and appeal, Leflore has demonstrated no professionally unreasonable performance

by counsel in his case. The record reflects that counsel acted zealously on Leflore’s

behalf during trial and on appeal. Nor has Leflore demonstrated any prejudice

resulting from his counsel’s allegedly deficient performance. Demonstrating neither

deficient performance nor resulting prejudice, Leflore is entitled to no relief based

on his allegations of ineffective assistance of counsel. Strickland v. Washington, 466

U.S. 668, 687 (1984).

                                         II.

      In his § 2255 motion, Leflore claimed that his counsel rendered ineffective

assistance by preventing him from testifying in his own defense at trial. Doc. 1 at 5;

Doc. 2 at 31–35. According to Leflore, he informed counsel of his desire to testify

several times in private discussions, but counsel would not allow him to do so. Doc.

2 at 32.

                                          2
      Case 2:17-cv-00393-AKK-CSC Document 62 Filed 05/06/21 Page 3 of 5




      In rejecting Leflore’s claim, the magistrate judge noted that the trial record

showed that when the district court questioned Leflore regarding whether he wished

to testify, Leflore affirmed to the district court that (1) he understood his right to

testify or not to testify; (2) he had discussed whether to testify with his counsel; and

(3) that he had voluntarily decided not to testify. Doc. 59 at 11–13. Thus, regarding

Leflore’s claim that his counsel prevented him from testifying in his own defense,

the magistrate judge found that “Leflore’s current version of events is so discredited

by the record that no reasonable trier of fact could believe it.” Id. at 12.

      In his objections, Leflore argues that the magistrate judge relied on the

credibility of his counsel’s statement, made in an affidavit addressing this issue, that

counsel had informed Leflore about his right to testify. Doc. 60 at 11. However, the

R&R reflects that the magistrate judge relied on the record evidence of Leflore’s

statements to the district court that his counsel had advised him of his right to testify

and that he did not wish to exercise that right. See Doc. 59 at 11–13.

      Leflore also contends that the record does not establish the substance of his

discussions with his counsel about whether to testify, i.e., whether his counsel had

discussed the pros and cons of testifying. Doc. 60 at 13–14. However, the gist of

Leflore’s claim in his § 2255 motion was not that he waived his right to testify

without understanding the significance of that waiver. His claim was that he asked

his counsel several times that he be allowed to testify, but counsel ignored his

                                           3
      Case 2:17-cv-00393-AKK-CSC Document 62 Filed 05/06/21 Page 4 of 5




requests. The magistrate judge properly addresses this claim when finding that,

because Leflore stated to the district court that he had discussed his right to testify

with counsel and that he did not wish to testify, Leflore could not later be heard to

claim that counsel had prevented him from testifying. Doc. 59 at 13.

                                          III.

      Leflore objects to the magistrate judge’s finding that the claims he presented

in an amendment to his § 2255 motion should be dismissed as time-barred under 28

U.S.C. § 2255(f). Doc. 60 at 15. According to Leflore, his amended claims related

back under Fed. R. Civ. P. 15(c)(2) to a claim in his timely § 2255 motion alleging

a deficiency in particularity in the warrant to search his residence. Id. at 15–17.

      In his § 2255 motion, Leflore raised five specific claims of ineffective

assistance of trial counsel and one claim of ineffective assistance of appellate

counsel. One of Leflore’s claims of ineffective assistance of trial counsel alleged

that his counsel was ineffective for failing to raise a Fourth Amendment challenge

to the search of his residence based on the search warrant’s alleged failure to describe

with particularity the evidence sought. Doc. 1 at 4; Doc. 2 at 3–31. That claim,

however, was based on a different set of facts and a different legal analysis than the

claims Leflore raised in his amendment to his § 2255 motion. Leflore’s amended

claims focused on alleged differences in the search warrant on file with the court and

the search warrant provided to the defense during discovery. Doc. 31 at 1–7.

                                           4
     Case 2:17-cv-00393-AKK-CSC Document 62 Filed 05/06/21 Page 5 of 5




Leflore’s original ineffective-assistance claim regarding an alleged deficiency in

particularity in the search warrant gave no indication of the claims he later raised in

his amendment, and the claim in his § 2255 motion and those in his amendment were

based on a different set of facts and involved a different legal analysis. See

Davenport v. United States, 217 F.3d 1341, 1344 (11th Cir. 2000). Therefore, the

magistrate judge correctly determined that Leflore’s amended claims did not relate

back to his original motion and that his new claims should be dismissed as time-

barred under § 2255(f).

                                         IV.

      The Court having carefully reviewed and considered de novo all the materials

in the court file, including the Report and Recommendation and the objections

thereto, Leflore’s objections, doc. 60, are hereby OVERRULED and the Report and

Recommendation, doc. 59, is ADOPTED. Accordingly, the Court ORDERS that

the 28 U.S.C. § 2255 motion is DENIED and this action is DISMISSED with

prejudice.

      Final judgment will be entered separately.

      DONE the 6th day of May, 2021.


                                        _________________________________
                                                 ABDUL K. KALLON
                                          UNITED STATES DISTRICT JUDGE



                                          5
